Title: From John Adams to John Trumbull, 31 January 1793
From: Adams, John
To: Trumbull, John



My dear Sir
Philadelphia January 31. 1793

Are you acquainted with the natural History of Mother Careys Chickens? I know not the Latin Name of these chattering Birds, having never consulted the Dictionaire D’Histoire naturelle, nor Buffon nor Tournefort for information concerning this important Subject: but as a Mariner I have had frequent Occasion to curse the rascally Species of Mischief makers. In the calmest Moments at Sea, they Surround the Ship, and fill the Ears of the Sailors with a mixt sound So ambiguous that you can scarcely know whether they are laughing or Scolding. The Superstitious foremast Men are So affected with their Gibberish, that they are filled with gloomy Presages of Storms and Shipwreck and every Species of bad luck: and Such is the contagious nature of these Passions that the old seamen and most experienced officers Seem in some degree infected with the general Terror.
There is a little contemptible flock of these disastrous animals about our federal Ship at this Moment, Mathew and John are here—James is at Richmond. James wrote Henrico to himself.—John, writes Cincinnatus Mirabeau, and most of the other vile abuses in the national Gazette. A sett of despicable Fugitives from Justice in Ireland whether in Case of Debt or Crime it Seems are able to disgrace the American Nation in its own Eyes as well as in the sight of Europe. But the most abominable part of the whole Story is that these people are perpetually about a Jefferson, a Madison and a Beckley.
I do not write this of my own certain knowledge but I have heard it, and have no reason to disbelieve it.—It may be a curious Clue to you but you will not compromise me, nor make any other Use of it, than to Suggest further Inquiry and more certain evidence. I have read Several of the Ecchos and the 2d. and 3d American. An infernal faction have deserved it all. your Sincere friend
